Citation Nr: 1723138	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by: Nicole Knoll, Accredited Agent


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Following transfer from the RO in Jackson, Mississippi, the case is now in the jurisdiction of the Milwaukee, Wisconsin RO.

This case was previously before the Board in March 2015 and was remanded for a statement of the case to be issued in a related matter.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities of PTSD, munitions injury to extensor muscles and flexor muscles of left elbow, munitions injury to posterior muscles and anterior muscles of the left thigh, arthritis due to munitions injury to the left elbow, scars head to toe, residuals of war operations by fragments from munitions, fracture from munitions injury, proximal left fibula, claimed as a left knee condition, and linear scars, residuals of war operations by fragments from munitions do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

A standard July 2010 letter satisfied the duty to notify provisions.

VA's duty to assist under the VCAA includes helping veterans obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (c) (2016).  The claims file contains the Veteran's service treatment records, private treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. 
§ 3.159(c) (2016).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded multiple VA examinations, including in June 2012, October 2011, September 2010, and July 1999.  Appropriate VA medical inquiry was accomplished, is factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2016). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.



II.  TDIU 

A.  Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).

B.  Analysis

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, including PTSD, munitions injury to extensor muscles and flexor muscles of left elbow, munitions injury to posterior muscles and anterior muscles of the left thigh, arthritis due to munitions injury to the left elbow, scars head to toe, residuals of war operations by fragments from munitions, fracture from munitions injury, proximal left fibula, claimed as a left knee condition, and linear scars, residuals of war operations by fragments from munitions.  

The Veteran indicated in his May 2004 TDIU claim that he became unable to work and last worked full-time in December 1998.  The record reflects that the Veteran has twelve years of education plus six months of technical training.  The record reflects that the Veteran held jobs working at a furniture company, a lumber company, on offshore oil rigs, and at a cable company.  

The Veteran is service connected for PTSD rated at 50 percent disabling from June 24, 2002.  The Veteran's total combined disability rating is 80 percent effective July 29, 2011.  As such, the Veteran met the schedular requirement under 38 C.F.R. 
§ 4.16(a) as of July 29, 2011.  Thus, the Board considered the Veteran for referral for an extraschedular TDIU from December 1998 to July 28, 2011 and for a schedular TDIU from July 29, 2011 to present.  For the reasons explained below, the Board finds that at no time since 1998 was the Veteran unemployable (i.e. prevented from substantial and gainful employment) due to his service-connected disabilities.  

The Veteran has asserted that he is unemployable due to his service-connected disabilities, in particular his PTSD.  Additionally, in his October 1999 disability report to the Social Security Administration (SSA), the Veteran noted that the conditions that limit his ability to work are his bad back, left knee, and left leg.  

The Veteran's medical records include reports of his mental health condition, including his service-connected PTSD, and its impact on his ability to work.  In a July 1999 VA examination, the Veteran stated that he would shake in a big crowd.  However, there was no indication that this prevented him from working.  A January 2003 psychiatry progress note stated that the Veteran had problems with nightmares and that the Veteran reported nervousness and shakiness.  The examiner noted that the Veteran was unemployable due to his mental condition.  A March 2003 letter stated that the Veteran's present level of PTSD interfered with his ability to hold down a job.  In an April 2003 VA examination, the examiner noted that the Veteran had continued nervous symptoms after returning from the service.  

The more probative evidence shows that the Veteran is not prevented from following substantial gainful employment as a result of his service-connected PTSD.  A May 2001 VA examiner opined that the Veteran's psychiatric status didn't appear to be a factor affecting his industrial impairment.  Rather, the examiner stated that lack of marketable skill along with back pain discouraged the Veteran from seeking gainful employment.  While the January 2003 VA examiner noted that the Veteran was unemployable due to his mental condition, the examiner did not specifically note that the mental condition in question was the Veteran's service-connected PTSD.  Additionally, while the March 2003 letter stated that the Veteran's PTSD interfered with his ability to hold down a job, it did not state that the Veteran's PTSD rendered him unemployable.  Furthermore, the April 2003 examiner noted that the Veteran continued to work in spite of his nervous symptoms after his return from military service.  

The Veteran was afforded additional VA examinations for his PTSD in October 2011 and June 2012.  The October 2011 examiner noted that the Veteran suffered from PTSD as well as other mental disorders.  This examiner noted that these mental disorders led to some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the examiner attributed the entirety of the Veteran's social and occupational impairment to his mood disorder, not to his PTSD.  The June 2012 examiner opined that the Veteran's PTSD had no significant impairment in social or occupational functioning.  

The more probative evidence shows that the Veteran is not prevented from following substantially gainful employment as a result of his other service-connected disabilities.  The Veteran's medical records do not show any indication that the Veteran's service-connected conditions of munitions injury to extensor muscles and flexor muscles of left elbow, munitions injury to posterior muscles and anterior muscles of the left thigh, arthritis due to munitions injury to the left elbow, scars head to toe, residuals of war operations by fragments from munitions, fracture from munitions injury, proximal left fibula, claimed as a left knee condition, and linear scars, residuals of war operations by fragments from munitions render him unemployable.

In a July 1999 VA examination for joints, the examiner opined that the Veteran was able to work, but that he may experience back pain if he continued the same type of work.  In spite of the Veteran's complaints of pain, the examiner found no objective findings identified to limit the Veteran's physical activities.

The Veteran was afforded a VA examination for his left elbow injuries in June 2012.  The examiner noted that the Veteran had functional loss in his left elbow and forearm, stating that there was less movement than normal.  The examiner also noted that the Veteran had arthritis in his left elbow.  However, the examiner concluded that the Veteran's left elbow injury did not impact his ability to work.

The Veteran was afforded a VA examination for his lower left extremity and knee in June 2012.  The examiner noted that the Veteran did have scars on his lower extremity and that the Veteran suffered from loss of motion in the knee and lower leg.  The examiner concluded that the Veteran's lower extremity injuries did not impact his ability to work.

The Veteran was afforded a VA examination for his scars in June 2012.  The Veteran stated that his scars limited his function, saying that they prevented him from walking prolonged distances or from repetitively bending his knees because of pain associated with his left knee medial scar.  The examiner noted that there were no complications or conditions associated with the Veteran's scars.  

Finally, there is evidence showing that the Veteran's inability to secure or follow substantially gainful employment is due to a nonservice-connected back injury sustained in December 1998, and not due to his service-connected disabilities.  SSA records determined that the Veteran was not disabled due to his back disorder, which is not service connected.  In his April 1999 VA Income Net Worth Employment Statement, the Veteran noted that he quit his last job on account of his physical condition and hasn't been able to work since his back injury.  The last date of employment listed by the Veteran was December 17, 1998, which the Veteran also listed as the date of his back injury.  In medical records from March 1999, the Veteran stated that he injured his back in December 1998 and was taking prescription medication to help with his pain.  

In an April 2003 VA examination, the Veteran again reiterated that he hurt his back in December 1998, which he thinks of as disabling from that point forward.  Additionally, on his TDIU claim, the Veteran stated that the date he last worked was December 17, 1998.  He also stated that the date he became too disabled to work was December 17, 1998.  

In his September 2010 and October 2011 VA examinations, the Veteran again stated that he stopped working due to a low back injury in 1998.  

The most probative evidence shows that the Veteran's service-connected disabilities do not prevent him from following substantially gainful employment.  Rather, the evidence suggests that the Veteran has been unable to secure substantially gainful employment due to his nonservice-connected back condition.  Therefore, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation and referral for an extraschedular TDIU or a grant of a schedular TDIU is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that benefit of the doubt doctrine is not applicable and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.







ORDER

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


